          Case 1:20-cr-00199-KMW Document 181 Filed 04/19/21 Page 1 of 3


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
--------------------------------------------------------X   DATE FILED: ___4/16/21_________
UNITED STATES OF AMERICA

                 -against-

                                                                     ORDER
NELSON DIAZ,                                                    20-CR-199 (KMW)
a/k/a Abdul Alamin,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court finds, by clear and convincing evidence, that Defendant Nelson Diaz has

abused Percocet and marijuana in the past few months. Defense counsel’s April 13, 2021, letter

to the Court acknowledges that Defendant has “from time to time,” been using Percocet and

marijuana. On February 2, 2021, a urinalysis test performed by the United States Pretrial

Services Office came back positive for cocaine and marijuana; on March 19, 2021, an oral swab

taken by his methadone maintenance program tested presumptively positive for cocaine and

opiates. These are not Defendant’s first violations of the conditions of his release; the

Government claims to have evidence that, this past summer, Defendant threatened certain

witnesses.

         The offense charged is a multi-defendant health care fraud conspiracy, in which

Defendant’s alleged role was to have made over one thousand telephone calls, in each of which

he impersonated a different individual. The Government represents that the evidence against

defendant is strong; it allegedly includes voluminous telephone records and identifications of

Defendant’s voice.
        Case 1:20-cr-00199-KMW Document 181 Filed 04/19/21 Page 2 of 3

       Defendant has a long criminal history, spanning over twenty-five years. His convictions

include 15 convictions for petit larceny, one for assault, one for menacing with a weapon, one

for attempted tampering with physical evidence, and many other crimes.

       Although Defendant has lived in New York City all his life, Defendant has few ties to

the community. He lives alone. When interviewed by Pretrial Services, he stated that he could

not remember the telephone numbers of any of his friends. He speaks frequently by telephone

with his sister and his parents (his parents live in Puerto RICO.) He has no contact with his

daughter, and no contact with his other siblings.

       Defendant stated that he has been unemployed for a very long time, and that he has no

employment history. He has no assets and no liabilities.

       Defendant has numerous physical and mental afflictions, including hepatitis C with liver

cirrhosis, an unidentified mass on one leg, a herniated disc, Bipolar Disorder, Schizophrenia and

Depression. Defendant has received two vaccinations (Moderna) against COVID-19.

       Taking into account Defendant’s abuse of Percocet and marijuana while on release, the

Court determines that there are no conditions of release that will reasonably assure the safety of

the community.

       The Court hereby revokes bail for defendant Nelson Diaz, USM #87808-054, and

Defendant is remanded to the custody of the United States Marshal. Defendant shall surrender

to the United States Marshals Service on the 4 th Floor of the Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, New York, New York, 10007, no later than 10:00 a.m. on

Tuesday, April 27, 2021.

       SO ORDERED.
Dated: New York, New York
       April 16, 2021
                                                              /s/ Kimba M. Wood /
                                                                 KIMBA M. WOOD
                                                            United States District Judge
Case 1:20-cr-00199-KMW Document 181 Filed 04/19/21 Page 3 of 3
